Citation Nr: 1525050	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  14-06 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for sleep apnea.

2.  Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for migraines headaches. 

3.  Entitlement to service connection for myalgia involving both lower extremities with cramping. 


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1988 to March 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

With regards to the claim for myalgia involving both lower extremities with cramping, a review of the record reflects that the Veteran's original claim filed in January 2008 is still pending.  In a February 2009 rating decision, the RO denied entitlement to service connection for chronic aching legs condition.  In October 2009, the Veteran filed a notice of disagreement (NOD) with the "notification letter dated February 17, 2009."  In April 2010, the Veteran submitted private treatment from the Boylan Healthcare dated in September 2009 which included a diagnosis for myalgia temporally related to military service.  VA regulations provide that evidence received within the one year period prior to the decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period.  See  38 C.F.R. § 3.156(b) (2014).  Here, the RO did not issue a statement of the case on the issue of entitlement to service connection for myalgia involving both lower extremities with cramping after receiving a timely notice of disagreement from the Veteran in October 2009.  Instead, the RO readjudicated this claim in a March 2012 rating decision on the basis of whether new and material evidence had been received sufficient to reopen it.  This was RO error as the original claim of service connection for myalgia involving both lower extremities with cramping still was pending when it was readjudicated on the basis of new and material evidence in March 2012.  Thus, the Board has recharacterized this claim as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of whether new and material evidence has been received to reopen the claim of service connection for migraine headaches and entitlement to service connection for myalgia involving both lower extremities with cramping are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The clam of entitlement to service connection for sleep apnea was denied in January 2010, which the Veteran did not timely appeal.  

2.  Evidence received since the January 2010 rating decision is duplicative, cumulative, or redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea.


CONCLUSIONS OF LAW

1.  The January 2010 rating decision which denied the Veteran's claim of service connection for sleep apnea is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has not been received to reopen the claim of service connection for sleep apnea.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a VCAA letter from the RO to the Veteran dated in June 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and VA treatment and private treatment records, to the extent possible, have been obtained and associated with the claims file.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issue on appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In this case, the Board concludes that an examination is not needed because new and material evidence has not been submitted to reopen the Veteran's claims.  See 38 C.F.R. § 3.159(c)(4)(iii).  The duty to provide an examination and opinion applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  Id.  Moreover, once the Board decides that a claim cannot be reopened, the duty to provide an appellant with a new medical examination is extinguished and the adequacy of any new examination becomes moot.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the adjudication of the Veteran's appeal.  

New and Material Evidence - Sleep Apnea

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
  
The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In a January 2010 rating decision, the RO denied the claim of service connection for sleep apnea.  The RO noted that post-service treatment records from the Durham VAMC dated February 2009 revealed a diagnosis for sleep apnea.  The RO found that there is no evidence of treatment or diagnosis of sleep apnea in service and found that service connection must be denied because this condition neither occurred in nor was caused by service.  The Veteran was advised of his appellate rights in a letter accompanying the decision.  The Veteran did not timely appeal this decision and it became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  The Veteran also did not submit any statements relevant to this claim within 1 year of the January 2010 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

In March 2011, the Veteran filed an informal claim to reopen his previously denied claim of entitlement to service connection for sleep apnea.  

The evidence added to the record since the January 2010 rating decision includes VA treatment records from the Durham VAMC dated through January 2012 and private medical opinion from Dr. J.A.E. dated October 2010.  The Board notes that this evidence is new because it has not been submitted previously to agency adjudicators.  The newly received evidence does not raise a reasonable possibility of substantiating the claim, however.  The Veteran's claim was denied previously by the RO because this condition neither occurred in nor was caused by service.  A review of the recently submitted medical evidence reveals there is no etiological link between sleep apnea and active service.  The private medical opinion provided by Dr. J.A.E. dated in October 2010 is negative for any treatment, complaints or diagnosis of sleep apnea.  Medical treatment from the Durham VAMC dated though January 2012 reveal continued treatment for sleep apnea, however, the RO had conceded that the Veteran was diagnosed with sleep apnea in the January 2010 rating decision and denied the claim based on lack of etiological link to service.  As such, the Board finds that the additional evidence does not raise a reasonable possibility of substantiating the claim.

The concurring opinion in Shade specifically pointed out that, if the evidence supporting the claim is insufficient to trigger the duty to assist when the old and new evidence is considered together, then the new and material standard has not been met and the claim should not be reopened.  Shade, 24 Vet. App. at 123.  It was noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  Id., at 123-24.  In summary, the evidence received since the January 2010 rating decision does not raise a reasonable possibility of substantiating the claim of service connection for sleep apnea.  Thus, the previously denied claim of service connection for sleep apnea is not reopened.

  
ORDER

As new and material evidence has not been received, the claim of service connection for sleep apnea is not reopened.


REMAND

As for the remaining claims on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014). 

New and Material Evidence - Migraine Headaches

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for migraine headaches.

By way of background, in a September 2008 rating decision, the RO denied the claim of entitlement to service connection for migraine headaches.  The RO found that there is no evidence of treatment or diagnosis of migraines in service or since service; and found that service connection must be denied because this condition neither occurred in nor was caused by service.  The Veteran was advised of his appellate rights in a letter accompanying the decision.  In July 2009 rating decision, the RO continued the denial of service connection for migraine headaches.  In September 2009, the Veteran filed a notice of disagreement (NOD).  In July 2010, the RO issued a statement of the case (SOC).  In December 2010, the Veteran filed his substantive appeal (via a VA Form 9), however, it was not timely filed and so the appeal became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In July 2011, the Veteran submitted a private medical opinion from Dr. J.A.E. dated in October 2010 indicating that the Veteran reports a history of migraine headaches in service.  The Veteran reported that his headaches began during boot camp and is typical of migraine versus cluster headaches.  The private physician noted that the further evaluation and testing "is ongoing."  The Veteran also submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) to obtain treatment records from Dr. J.A.E. for his headache condition.  

The Board notes that no effort was made to obtain records from this private provider upon receipt of the VA Form 21-4142 in July 2011.  The duty to assist includes assisting the Veteran in the procurement of relevant records.   38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  As the Veteran submitted a VA Form 21-4142 and has indicated that treatment was received for his headache condition from this provider, on remand, VA must attempt to obtain any available records for the Veteran's claimed migraine headaches.

Service Connection for Myalgias of Both Lower Extremities with Cramping

The Veteran seeks entitlement to service connection for myalgia involving both lower extremities with cramping, initially claimed as chronic aching legs.  As noted in the Introduction, this issue is before the RO as an original claim and not on the basis of new and material evidence.

The Board notes that service treatment records contain a March 1988 induction Report of Medical History where the Veteran complained of cramps his legs.  The Veteran provided that he experiences "leg cramps after run."  The accompanying Report of Medical Examination indicated that the Veteran had normal lower extremities.  There is no evidence of complaints, treatment or diagnosis of a leg condition in service.  The Veteran elected not to undergo a separation medical examination.  

A May 2008 private treatment record from Raleigh Neurology provided a diagnosis of cramps without detectable weakness with elevated creatine kinase.  The Veteran reported a family history of muscle disease.  The Veteran reported experiencing leg cramps with exercise.  The examiner recommended that an EMG/nerve condition studies be conducted to determine whether the condition is secondary to an endocrine disturbance or a primary disease of the muscle or motor neuron.  A June 2003 EMG-nerve conduction study report revealed normal findings without evidence of diffuse neuropathy or myopathy.  A January 2006 EMG-nerve conduction study report also revealed normal findings without evidence of myopathy or radiculopathy.  

The Veteran was afforded a VA examination in November 2008.  The VA examiner noted that the Veteran has a history of cramps in the legs which were noted at induction.  The Veteran reported symptoms of pain in both lower extremities to include the calves, upper legs and lower legs.  The Veteran also reported that he has experience pain for "many, many years since he was on active duty."   The examiner found no documentation of any pain or treatment on active duty.  The VA examiner also referenced the neurological studies since service which revealed normal findings.  A physical examination of the Veteran's leg revealed normal appearance but the Veteran is unable to squat.  Motor and sensory examination revealed that he has weakness for both legs.  The Veteran was noted to have normal sensation in his legs and there is no induration or swelling found.  The VA examiner provided a diagnosis of myalgia involving both lower extremities with cramping.  He reported finding no evidence of any treatment for cramping or leg problems in service or after service until 2003, thus, "I really cannot connect the present condition of the pain in the legs with the cramping condition noted prior to the Veteran's military service without resorting to unfounded speculation."  

In April 2009, the Veteran submitted a lay statement from his niece dated March 2009 which claimed that the Veteran was in good health prior to service and is not the same since separation.  She also reported that "[a]s time passed he refers to having serious leg pains...which is unlike him  He is not able to participate in basketball like he use[d] to... we have no family history of chronic leg pains."  

In September 2009, the Veteran provided a private medical opinion from Dr. C.S.W. provided a diagnosis of myalgias temporally related to his military service.  

In July 2010, the Veteran provided a private medical opinion from Dr. J.A.E. who provided that the Veteran "notes a history of lower extremity myalgias dating to service career.  He has seen private neurologist in the past for this, but has not year undergone muscle biopsy.  EMG/NCS with us is normal."  

Finally, VA treatment records dated in October 2011 from the Durham VAMC continues to show treatment for bilateral leg pain.  The Veteran reported that this has been ongoing since he was 20 years old but has gradually worsened.  

The Board notes that the Veteran is competent to report symptoms of leg cramps and the continuity of these symptoms.  Further, he has been consistent in reporting the onset of these since service to his VA treating physicians and private physicians.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The September 2009 private physician's opinion that the Veteran's myalgia is related to military service contains no rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   As such, this opinion is insufficient to support a service connection claim.  As there is no probative etiological opinion of record, the Veteran should be afforded a VA examination so as to determine the current nature and etiology of his claimed myalgia involving both lower extremities condition.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for migraine headaches and/or for myalgia involving both lower extremities with cramping since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already, to include all records that may be available from Dr. Jerome A. Ecker from Duke Hospital.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, send the claims file to an appropriate examiner for an opinion in regard to nature and etiology the Veteran's myalgia involving both lower extremities with cramping.  The claims file and a copy of this remand must be provided to the examiner for review.  Based on a review of the claims file, the examiner is asked to answer the following questions:

(a)  Is it clear and unmistakable that the Veteran entered service in August 1988 with myalgia involving both lower extremities with cramping?  In answering this question, the examiner must discuss the findings noted in the March 1988 induction Report of Medical History.  

(b)  If the Veteran's myalgia condition clearly and unmistakably existed prior to service, then the examiner should state whether it is clear and unmistakable that the Veteran's myalgia was not aggravated beyond the natural progress of the disorder by his active service.  

(c) If myalgia involving both lower extremities with cramping condition did not clearly and unmistakably exist prior to service, then the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current myalgia is related to active service or any incident of service.  In answering this question, the examiner must address the September 2009 private examiner's opinion.

A complete rationale should be given for all opinions and conclusions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


